DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 05/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-9 and 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Kikuchi et al (US 2017/0098959 A1) was the closest prior art of record, Kikuchi et al (US 2017/0098959 A1) discloses a wireless power transmission system in which includes a power control device, a power transmitting device, a relay device, and a power receiving device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless power supply apparatus for a robot joint module, comprising: a wireless power receiver arranged at a connecting end of a current robot joint module and adapted to receive electrical power from a previous robot joint module that is connected to the current robot joint module; 
a wireless power transmitter arranged at an output end of the current robot joint module and adapted to transmit the electrical power to a next robot joint module that is connected to the current robot joint module; and 
a wireless communication module disposed on the current robot joint module and programmed to perform at least the following processes: establish a first handshake conversation with the previous robot joint module, the first handshake conversation facilitating transmission of electrical power from the previous robot joint module to the current robot joint module; and establish a second handshake conversation with the next robot joint module, the second handshake conversation facilitating transmission of electrical power from the current robot joint module to the next robot joint module, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2,3, and 16, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 4, Kikuchi et al (US 2017/0098959 A1) was the closest prior art of record, Kikuchi et al (US 2017/0098959 A1) discloses a wireless power transmission system in which includes a power control device, a power transmitting device, a relay device, and a power receiving device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed robot joint module, comprising: a joint body comprising a connecting end, an output end, and a rear cover end; a main board arranged inside the joint body; a wireless power receiver arranged at the connecting end and adapted to receive electrical power from a previous robot joint module that is connected to the joint body; 
a wireless power transmitter arranged at the output end and adapted to transmit the electrical power to a next robot joint module that is connected to the joint body; and  	a wireless communication module disposed on the main board and programmed to perform at least the following processes: establish a first handshake conversation with the previous robot joint module, the first handshake conversation facilitating transmission of electrical power from the previous robot joint module to the wireless power receiver; and establish a second handshake conversation with the next robot joint module, the second handshake conversation facilitating transmission of electrical power from the wireless power transmitter to the next robot joint module, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 5-9, which depends on claim 4, these claims, are allowable for at least the same reasons given for claim 4.
Regarding the independent claim 12, Kikuchi et al (US 2017/0098959 A1) was the closest prior art of record, Kikuchi et al (US 2017/0098959 A1) a wireless power transmission system in which includes a power control device, a power transmitting device, a relay device, and a power receiving device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless power supply method for a current robot joint module, the method comprising the current robot joint module: 
establishing a first handshaking session with a previous robot joint module using a wireless communication mode, and establishing a second handshaking session with a next robot joint module using a wireless communication mode; 
receiving a power supply request from the next robot joint module based on the second handshaking session; 
transmitting the power supply request to the previous robot joint module based on the first handshaking session; 
receiving electrical power from the previous robot joint module or receiving electrical power from a robot controller in a wired power supply mode; and transmitting the electrical power to a next robot joint module, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 13-15, which depends on claim 12, these claims, are allowable for at least the same reasons given for claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 05/10/2022 regarding claims 1-9 and 12-16 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Takahashi (US 10,418,891 A1) discloses a wireless power transmission system includes a power transmitting device, power receiving device, and load. The power transmitting device includes an inverter circuit, power transmitting antenna, power transmission control circuit, and transmitting-side receiver. The power receiving device includes a power receiving antenna, rectifying circuit, and receiving-side transmitter. The power transmission control circuit causes the inverter circuit to output preliminary AC power to activate the power receiving device. The receiving-side transmitter transmits, to the power transmitting device, control information of the power receiving device including (i) a coupling coefficient between the power transmitting antenna and the power receiving antenna, (ii) requested voltage of the power receiving device, and (iii) load impedance of the load. The power transmission control circuit determines the control parameter based on the control information by referring to the table, based on the control information, and adjusts the voltage and frequency of the AC power output from the inverter circuit using the control parameter, however does not discloses the particular structure arrangement for the claimed invention.
	Takezawa (US 9,124,204 B2) discloses an inverter device includes a rectifier circuit that rectifies alternating-current power supplied from a main power supply and generates direct-current power, a control power supply circuit that generates direct-current power for control using at least one of the generated direct-current power and direct-current power supplied from an external power supply, and a control unit that receives the generated direct-current power for control and performs a predetermined control operation. The control power supply circuit includes an insulation transformer including a primary side and second side winding wires, a first control power supply capacitor connected to the secondary side winding wire via a first diode, an external power supply capacitor connected to the first control power supply capacitor via a second diode and connected to a terminal, to which the external power supply is connected, via a third diode, and a second control power supply capacitor connected to the external power supply capacitor, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836